Citation Nr: 1608479	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970 and from August 1974 to November 1975.  He died in March 2011, and the appellant, in her capacity as his surviving spouse, has been substituted in his place.  38 C.F.R. § 3.1010 (2015). 

This matter is on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

This appeal was remanded by the Board in December 2010 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

The evidence does not indicate that the Veteran was unemployable due to his service-connected disabilities prior to his death.




CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran, the appellant, nor either of their representatives has alleged prejudice with respect to notice, as is required, and none is found by the Board.  The Veteran's TDIU claim arises as a part of his disagreement with the initial rating assigned for his acquired psychiatric disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  The Veteran and appellant submitted treatment records from a private facility as well as their own statements in support of the claim.  

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in August 2010.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about how his service-connected disabilities affect his ability to maintain gainful employment.  

Finally, it is noted that this appeal was remanded by the Board in December 2010 in order to obtain an opinion from a VA examiner as to whether the Veteran was unemployable due to his service-connected disabilities.  While the VA examination was scheduled, he died prior to his appointment, and a retrospective opinion was never obtained.  In general, when an appeal is remanded for additional development, the Board must ensure that there has been substantial compliance with the instructions contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Here, although a VA opinion was never obtained, the Board nevertheless determines that a remand is not necessary.  Specifically, since the time the appeal was remanded in December 2010, the U.S. Court of Appeals for the Federal Circuit (Court) has clarified that "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner." Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).   Thus, while VA examinations may provide information as to the effect a specific disorder has on a veteran's employability, "VA is authorized to assess the aggregate effect of all disabilities."  Id.

During the course of this appeal, the Veteran underwent VA examinations for his service-connected disabilities in April 2007, March 2009, December 2009 and February 2011, each of which have provided information regarding how his specific disabilities affected his employability.  Consistent with the Court's determination in  Geib, the Board finds that it is able to adequately assess the combined effects of these disabilities on the Veteran's employment without the benefit of an additional opinion previously required by the December 2010 Remand.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, prior to his death in March 2011, the Veteran was service connected for an acquired psychiatric disorder (with a 50 percent disability rating prior to March 19, 2009, and a 70 percent rating since that date), diabetes mellitus (20 percent disability rating), coronary artery disease (10 percent disability rating), peripheral neuropathy in the lower extremities (10 percent for each extremity) and erectile dysfunction (0 percent).  His total disability rating was 60 percent prior to March 19, 2009, and 80 percent since that date.  Since he did not have a single disability rating of 60 percent or more, or a combined disability rating of 70 percent or more prior to March 19, 2009, the requirements under 38 C.F.R. § 4.16(a) were not bet prior to that time.  However, he did meet the schedular criteria since March 19, 2009.

In either event, however, TDIU is not warranted, as the evidence does not indicate that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  First, the evidence reflects that he was employed as a therapist and administrator specializing in alcohol and drug addiction treatment.  Although service-connected for a number of disorders, he has attributed his unemployability primarily to his acquired psychiatric disorder.  Indeed, he has never emphasized that his diabetes mellitus, coronary artery disease, or related peripheral neuropathy or erectile dysfunction was a significant factor.  

The Board recognizes that the Veteran experienced some significant psychiatric symptoms.  However, the evidence also makes clear that the disorders that contributed most materially to his employability was his nonservice-connected chronic obstructive respiratory disorder (COPD) and the residuals of a colonostomy.  For example, at a SSA employability review form from March 2007, the Veteran attributed his inability to work to all of his disorders, but specifically noted his difficulty breathing as well difficulty "concentrating and remembering."  There is no evidence relating the difficulty concentrating or remembering to his psychiatric disorder.  Moreover, at a VA psychiatric examination in April 2007, he attributed his unemployment to "physical problems."  At another VA examination in March 2009, he again indicated that he stopped working due to physical problems, which were characterized by multiple surgeries, including is colonostomy.  Moreover, the VA examiner noted that the Veteran's worsening psychiatric symptoms were related to his leaving his employment.  This implies that his employment actually improved his psychiatric symptoms. 

Recognition is given to a statement submitted by a friend of the Veteran, who opined in September 2009 that the Veteran "would have been able to continue working if it were not for these emotional/psychological problems."  The Board also notes that the Veteran stated in October 2009 that his psychiatric symptoms began to affect his ability to work.  While it is clear that his psychiatric symptoms were noteworthy, they are significantly overshadowed by the impact of his two nonservice-connected ailments.  In fact, by December 2010, his COPD was so significant as to prevent his mobility without a power wheelchair.  Indeed, according to his death certificate, his poor respiratory functioning was the ultimately the cause of his death.  

In considering this appeal, consideration has been given to the statements from the Veteran and appellant that the Veteran's service-connected disabilities rendered him unemployable prior to his death.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). In this case, the Veteran and the appellant are competent to report symptoms because this requires only personal knowledge as it comes to him through their senses.  Layno, 6 Vet. App. at 470. They are not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.  There is absolutely no evidence that the Veteran work as a drug and alcohol counselor gave him the necessary training, education, skill, or expertise to address the severity of his psychiatric disorder and its effect on his ability to work.

The Board recognizes the psychiatric symptoms the Veteran experienced.  However, these symptoms were not so significant to preclude employment in his profession as a drug and alcohol abuse counselor.  Moreover, while he has stated that his psychiatric disorder prevented him from working; it appears to the Board that employment actually had a positive effect on his psychiatric symptoms.  On the other hand, the record makes clear that his nonservice-connected COPD and colostomy caused substantial symptoms.  Indeed, according to his death certificate, his COPD was the substantial cause of his death.  Had he not had these significant disorders, it is likely in the Board's opinion that he would have kept working.  TDIU is denied on this basis.  


ORDER

TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


